While I fully concur in the decision of this case as written by Mr. Justice SHARPE, I am of the opinion that the rule of law which this court is now called upon for the first time to pronounce is not stated by Justice SHARPE in terms that are sufficiently broad. The rule as announced by him seems to bar inheritance only in those cases where the life of the property owner has been taken "for the express purpose of securing" his property. I think we are not at all concerned with the purpose which prompted the homicide, and that to hold otherwise will lead to much litigation in determining the descent and distribution of the estate of the deceased. This should not depend upon the particular intent which prompted commission of the crime. I do not find such limitations in the statutes enacted on this subject in other States, nor will it generally be found in the holdings of the courts. The rule of law should be that no inheritance, devise, or bequest can be taken by one who is convicted of having intentionally and feloniously caused the death of the one from whom such inheritance, devise, or bequest would come. *Page 434 
This is in accord with the common-law rule quoted in the opinion of Justice SHARPE from Wharton on Homicide.
BUTZEL and McDONALD, JJ., concurred with NORTH, J.